Opinion by
Cline, J.
At the trial the president of the petitioner testified that the original entry did not include a 4 percent turnover tax; that the examiner suggested that the entry be amended by adding the 4 percent tax to make market value; that an amended entry was prepared and filed, but the additional duty was not paid because the witness thought that a withheld appraisement bond had been filed for the entry and that no additional deposit was needed; and that the collector did not make any request for additional duties. The appraisement was based upon the values in the amended entry, but the collector treated it as an advance in value, disregarding the amended entry because the additional duty had not been deposited. On the record herein the court found that the petitioner acted without intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.